              Case 4:20-cv-09438-YGR Document 13 Filed 06/14/21 Page 1 of 2



 1   David S. Bloch (SBN 184530)
     blochd@gtlaw.com
 2   GREENBERG TRAURIG, LLP
 3   Four Embarcadero Center, Suite 3000                                       ISTRIC
     San Francisco, California 94111                                      TES D      TC
 4   Telephone: 415.655.1300                                            TA




                                                                                                        O
                                                                   S




                                                                                                         U
     Facsimile: 415.520.5609




                                                                  ED




                                                                                                          RT
 5                                                                                         ERED




                                                              UNIT
                                                                                  O ORD
     Michael D. Lane (SBN 239517)                                       IT IS S
 6




                                                                                                                R NIA
     lanemd@gtlaw.com
     GREENBERG TRAURIG, LLP                                                                        R o ge r s
 7                                                                                      Gonzalez




                                                              NO
     1201 K Street, Suite 1100                                                   onne
                                                                        Judge Yv




                                                                                                                FO
     Sacramento, CA 95814




                                                               RT
 8                                                                              6/14/2021




                                                                                                           LI
     Telephone: (916) 442-1111                                         ER




                                                                  H




                                                                                                         A
                                                                            N                              C
 9   Facsimile: (916) 448-1709                                                                F
                                                                                D IS T IC T O
                                                                                      R
10
     Attorneys for Plaintiff
11   Revjet Corporation

12
                                     UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14

15   REVJET CORPORATION, a Delaware                 CASE NO. 20-cv-09438-YGR
     corporation,
16                                                  PLAINTIFF’S NOTICE OF VOLUNTARY
                    Plaintiff,                      DISMISSAL WITHOUT PREJUDICE
17
     v.
18
                                                    Complaint filed: December 30, 2020
     JIVOX. CORPORATION, a Delaware                 Judge: Hon. Yvonne Gonzalez Rogers
19   corporation, and DOES 1-10,
20                  Defendant.
21

22

23

24

25

26

27

28

                                                      1
                               NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
             Case 4:20-cv-09438-YGR Document 13 Filed 06/14/21 Page 2 of 2


 1         Pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(i), Plaintiff Revjet Corporation hereby voluntarily

 2 dismisses its claims in this action. Defendant Jivox Corporation has not served either an answer or a

 3 motion for summary judgment in this proceeding, so the dismissal shall be WITHOUT PREJUDICE,

 4 with each side to bear its own costs and fees.

 5
      Dated: June 4, 2021                     /s/ David S. Bloch
 6
                                              Counsel for Plaintiff, Revjet Corporation
 7
                                              David S. Bloch (SBN 184530)
 8                                            blochd@gtlaw.com
                                              GREENBERG TRAURIG, LLP
 9                                            Four Embarcadero Center, Suite 3000
                                              San Francisco, California 94111
10
                                              Michael D. Lane (SBN 239517)
11                                            lanemd@gtlaw.com
                                              GREENBERG TRAURIG, LLP
12
                                              1201 K Street, Suite 1100
13                                            Sacramento, CA 95814

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


                                                   2
                            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
